               THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:15-cr-00085-MR-13


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                      ORDER
                                )
                                )
BRANDI LYNN SMITH,              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court upon the Defendant’s Second

Motion to Terminate Defendant’s Remaining Supervised Release Term

[Doc. 640].    Both counsel for the Government and the Defendant’s

supervising probation officer have advised the Court that they do not oppose

the Defendant’s request.

      Upon review of the Defendant’s motion, and upon consultation with the

Defendant’s supervising probation officer, the Court is satisfied that the early

termination of the Defendant’s supervised release is warranted by the

Defendant’s conduct and is in the interest of justice. See 18 U.S.C. §

3583(e)(1).


                                       1



     Case 1:15-cr-00085-MR-WCM Document 644 Filed 09/08/20 Page 1 of 2
     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Second Motion to Terminate Defendant’s Remaining Supervised Release

Term [Doc. 640] is GRANTED, and the Defendant’s term of supervised

release is hereby terminated.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to the Defendant, counsel for the Government, and the United States

Probation Office.

     IT IS SO ORDERED. Signed: September 8, 2020




                                       2



    Case 1:15-cr-00085-MR-WCM Document 644 Filed 09/08/20 Page 2 of 2
